Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/7/2022. Claims 1-4 and 6-19 are pending. Claims 5 and 20 were canceled. Claims 1, 3, 6, 11, 13-15, and 18-19 were amended. The previous claim objection is withdrawn in view of the amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-19 are moot in view of new grounds of rejection.
The current claims are rejected over Yokotani et al. US 2007/0200561. As outlined in the rejection below. 
The applicant acknowledges the previous rejection of claims 9 and 17 under 35 USC 103 over Vig in view of Egger but states without argument that the combination fails to disclose or suggest the features recited in claims 9 and 17. 
In order to advance prosecution the following references are relevant to the amended limitations as claimed, but not relied on for the current rejection, including: Figs. 4A-4E of Faur et al. US 2005/0235761; Figs. 2-5 of Yamamoto et al. US 5,612,488; Fig. 5 of Seiler et al. US 5,486,759.
Therefore, the examiner maintains claims 1-4 and 6-19 stand rejected as outlined below.



Claim Rejections - 35 USC § 112
Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “one or more channel detector circuits” and the amended language recites “a first channel signal” and “a second channel signal”. It is not clear to the examiner how a first and second channel signal may be generated using only one channel detector circuit. As best understood by the examiner the claim would require two or more channel detector circuits. For the purpose of examination the claims will be interpreted wherein there are two or more channel circuits.
Claim 11 is rejected for similar subject matter as recited in claim 1 above. Claims 2-4, 6-10, and 12-17 are rejected through a dependence on one of claims 1 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, 9, 11, 12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokotani et al. US 2007/0200561 (Yokotani).

Regarding claim 1, Yokotani teaches a magnetic field sensor (the magnetic field sensors of Figs. Figs. 1, 2, 6, and 7), comprising: 
one or more magnetic field sensing elements operable to generate a respective one or more magnetic field signals indicative of a magnetic field associated with an object (bridge circuits 23, 30 form magnetic field sensing elements and generate signals c and d indicative of a magnetic field of a magnetic movable 4; see Figs. 1, 2, 6, and 7); 
one or more channel detector circuits coupled to receive one or more of the one or more magnetic field signals, the one or more channel detector circuits configured to generate a respective one or more channel signals (comparator circuits 29, 31 receive signals c and d and generate signals e and f which would reasonably be interpreted as equivalent to channel signals; see Figs. 1, 2, 6, and 7); and 
an output protocol circuit coupled to receive the one or more channel signals and configured to generate a sensor output signal comprising distinguishable constant current levels associated with the one or more channel signals, wherein the distinguishable constant current levels of the sensor output signal are indicative of current levels of a first channel signal and a second channel signal (additional components, e.g. 380 and 37-40, could reasonably be interpreted as equivalent to an output protocol circuit as they receive signals e and f equivalent to channel signals and outputs a signal h comprising distinguishable constant current levels 1, 2, 3, and 4 which are indicative to the constant current levels of signals e and f; see Figs. 1, 2, 6, and 7; see tables of Fig. 7).

Regarding claim 11, Yokotani teaches a method to indicate a state of a magnetic field sensor (a method for indicating the state of the magnetic field sensors of Figs. Figs. 1, 2, 6, and 7), the method comprising: 
generating one or more magnetic field signals indicative of a magnetic field associated with an object (bridge circuits 23, 30 form magnetic field sensing elements and generate signals c and d indicative of a magnetic field of a magnetic movable 4 indicative of a magnetic field of a magnetic movable 4 and magnet 1; see Figs. 1, 2, 6, and 7); 
processing the one or more magnetic field signals to generate a respective one or more channel signals (comparator circuits 29, 31 receive signals c and d and generate signals e and f which would reasonably be interpreted as equivalent to channel signals; see Figs. 1, 2, 6, and 7); and 
processing the respective one or more channel signals to generate a sensor output signal comprising distinguishable constant current levels associated with the one or more channel signals, wherein the distinguishable constant current levels of the sensor output signal are indicative of current levels of a first channel signal and a second channel signal (additional components, e.g. 380 and 37-40, could reasonably be interpreted as equivalent to an output protocol circuit as they receive signals e and f equivalent to channel signals and outputs a signal h comprising distinguishable constant current levels 1, 2, 3, and 4 which are indicative to the constant current levels of signals e and f; see Figs. 1, 2, 6, and 7; see tables of Fig. 7).

Regarding claims 2 and 12, Yokotani teaches wherein the one or more channel signals are phase separated channel signals (signals e and f are phase separated channel signals; see Fig. 7).

Regarding claim 6, Vig teaches wherein the distinguishable constant current levels are indicative of a first channel fault state or a second channel fault state. Although not explicitly recited, such limitations would be inherent to the operation of the sensor of Fig. 7. One of ordinary skill in the art would appreciate that during a normal operation condition the output signal h would exhibit 4 levels as shown in Figs. 7(a) and 7(b). If one of the channels were to fail, then one could determine which channel fails based on the current levels based on [0063]-[0077] of the disclosure. For example, if the channel which outputs signal e were to fail and signal e remained low then signal levels (1) and (2) would not be present as these signals are only possible when signal e is high. Therefore, if only signal levels 3 and 4 are present then this would indicate that the channel which outputs signal e has failed. Likewise, if only signals levels 1 and 2 are present then this would indicate that the channel which outputs signal f has failed. 

Regarding claims 8 and 16, Yokotani further teaches wherein the sensor output signal comprises transitions between the distinguishable constant current levels indicative of a speed of rotation of the object (although not explicitly stated, one of ordinary skill in the art would reasonably be understand that the transitions between levels in h and/or i indicate a speed of rotation of object 4 in a manner conventional with rotary encoders; see Figs. 1, 2, and 7).

Regarding claims 9 and 17, Yokotani further teaches wherein the sensor output signal comprises the distinguishable constant current levels indicative of a direction of rotation of the object (the current levels of signal h indicate a forward or reverse direction of rotation as indicated in the tables of Figs. 7A and 7B).

Regarding claims 14 and 19, Vig teaches wherein the distinguishable constant current levels of the output sensor signal are indicative of a combination of a plurality of distinguishable current levels of the one or more channel signals (the distinguishable current levels 1, 2, 3, and 4 of the signal h are indicative of a combination of the distinguishable current levels of the channel signals e, f as shown in the table of Fig. 7).

Regarding claim 18, Yokotani teaches a magnetic field sensor (the sensor of Fig. 6), comprising: 
means for generating a plurality of magnetic field signals indicative of a magnetic field associated with an object (magnet 1 generates a magnetic field associated  with magnetic movable 4; see Fig. 1); 
means for generating a plurality of phase separated channel signals based on the plurality of magnetic field signals (comparator circuits 29 receive signals c, d detected from sensors 23, 30 and generate signals e, f which are phase separated and could reasonably be interpreted as phase separated channel signals; see Figs. 3, 6); and 
means for generating a sensor output signal comprising distinguishable constant current levels associated with the plurality of channel signals (circuitry 51-56 could reasonably be interpreted as equivalent to an output protocol circuit as the circuits receive the signals e, f and generate an output signal h comprising distinguishable levels 1-4 associated with the current levels of signals e, f; see Figs. 6-8; see [0061]-[0090]).
wherein the distinguishable constant current levels of the sensor output signal are indicative of a fault state of at least one of the plurality of channel signals (Although not explicitly recited, such limitations would be inherent to the operation of the sensor of Fig. 7 and one of ordinary skill in the art would readily indicate a fault state of at least one of the channels e or f in view of a broadest reasonable interpretation. During a normal operation condition the output signal h would exhibit 4 levels as shown in Figs. 7(a) and 7(b). If one of the channels e, f were to fail, then one could determine which channel fails based on the distinguishable constant current levels based on [0063]-[0077] of the disclosure. For example, if the channel which outputs signal e were to fail and signal e remained low then signal levels (1) and (2) would not be present as these signals are only possible when signal e is high. Therefore, if only signal levels 3 and 4 are present then this would indicate the channel which outputs signal e has failed. Likewise, if only signals levels 1 and 2 are present then this would indicate that the channel which outputs signal f has failed. Therefore, the examiner maintains Yokotani teaches all the limitations as claimed. While Yokotani doesn’t explicitly teach a unique fault current signal equivalent to ICC5 as disclosed in the table of Fig. 2 of the pending application, the examiner maintains a unique current level indicating a fault is not required in view of the claim. However, in order to advance prosecution, the examiner maintains Vig et al. US 2013/0335069 (Vig-069) which is relied on for the rejection of claims 7, 10, and 15 teaches a unique fault current level “ICC Fault” in Fig. 5 which would be equivalent to the ICC5 as taught in the pending application.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokotani et al. US 2007/0200561 (Yokotani) in view of Faur et al. US 2005/0235761 (Faur). 

Regarding claims 3 and 13, Yokotani fails to teach wherein the output sensor signal is operable to provide a power on state of at least one channel of the one or more channels.
Faur teaches wherein the output sensor signal is operable to provide a power on state of at least one channel of the one or more channels (the output signal Iout comprises a supply current Is signal as well as Ivc1 and Ivc2 from two different sensor channels, and wherein Is would reasonably be interpreted as equivalent to a power on state as it is constant while the object is driven in motion; see Fig. 4A and 4E; see [0069]-[[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the output sensor signal is operable to provide a power on state of at least one channel of the one or more channels as taught in Faur into Yokotani in order to gain the advantage of being able to determine whether power is supplied to the device based on a supply current being detected in the output current.

Regarding claim 4, the combination of Yokotani and Faur fails to teach wherein the power on state includes a channel fault state, however, each of Yokotani and Faur teaches wherein each channel comprises different current values for the different signal channels. One of ordinary skill in the art would be able to determine which of the one or more channels experiences a fault based on the total signal output. In reference to Yokotani, should one of the channels which output signals e and f were to fail then the output signal h would not be able to output the four signal levels 1, 2, 3, and 4. One of ordinary skill in the art would be able to identify which of the sensor channels is experiencing a fault based on the size of the transitions detected on output h since transitions corresponding to sensor e exhibits larger steps in output signal h than corresponding transitions for sensor f. In reference to Figs. 4A-E of Faur, the output signal comprises three current values, Is, Ivc1, and Ivc2. Is is a constant supply current which is present when a supply current is supplied to the device. Ivc1 and Ivc2 represent currents from different channels which are equivalent to phase separated channel signals. These signals have different current amplitudes due to different values of resistors R1 and R2 (see Fig. 1 and [0059]-[0060]). Since Iout is the sum of currents Is, Ivc1, and Ivc2, one of ordinary skill in the art would be able to observe Iout and determine whether power is supplied to the current, whether one of the sensors channels is experiencing a fault, as well as determine which sensor is experiencing a fault based on which signal amplitude(s) are detected in Iout. For example, if the channel which outputs Ivc1 were to fail then the output would comprises of the sum of Is and Ivc2 which would indicate the channel which outputs Ivc1 has failed. Therefore, the examiner maintains the claims recited what one of ordinary skill in the art would be readily able to determine based on simply observing the output signal.

Claims 7, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokotani et al. US 2007/0200561 (Yokotani) in view of Vig et al. US 2013/0335069 (Vig-069).

Regarding claims 7 and 15, Yokotani fails to teach wherein the distinguishable constant current levels include a diagnostic current level indicating a fault.
Vig-069 teaches wherein the distinguishable constant current levels include a diagnostic current level (constant current levels include Hi/Lo levels and a fault level; see Fig. 5, 5A; see [0180]-[0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the distinguishable constant current levels include a diagnostic current level as taught in Vig-069 into Yokotani in order to gain the advantage of a fault detection state to indicate a failing condition of one of the magnetic sensors wherein the fault can be indicated while the device is still able to indicate angular position and speed information.

Regarding claim 10, Yokotani fails to teach wherein the one or more magnetic field sensing elements includes a Hall effect element.
Vig-069 teaches wherein the one or more magnetic field sensing elements includes a Hall effect element (magnetic sensors comprising Hall sensors are well-known in the art; see [0045]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the one or more magnetic field sensing elements includes a Hall effect element as taught in Vig-069 into Yokotani in order to gain the advantage of a Hall sensor which is able to determine a direction as well as a magnitude of a magnetic field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868